Exhibit 4.1 iSHARES ® DELAWARE TRUST SPONSOR LLC, as Sponsor and THE BANK OF NEW YORK MELLON, as Trustee Second Amended and Restated Depositary Trust Agreement iShares® Silver Trust Dated as of December 22, 2016 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND RULES OF CONSTRUCTION 1 Section 1.1 Definitions . 1 Section 1.2 Rules of Construction. 5 ARTICLE II CREATION AND DECLARATION OF TRUST; FORM OF CERTIFICATES; DEPOSIT OF SILVER; DELIVERY, REGISTRATION OF TRANSFER AND SURRENDER OF SHARES 6 Section 2.1 Creation and Declaration of Trust; Business of the Trust . 6 Section 2.2 Form of Certificates; Book-Entry System; Transferability of Shares . 6 Section 2.3 Deposit of Silver . 8 Section 2.4 Delivery of Shares . 8 Section 2.5 Registration and Registration of Transfer of Shares; Combination and Split-up of Certificates . 9 Section 2.6 Surrender of Shares and Withdrawal of Trust Property . 9 Section 2.7 Limitations on Delivery, Registration of Transfer and Surrender of Shares . 10 Section 2.8 Lost Certificates, Etc . 10 Section 2.9 Cancellation and Destruction of Surrendered Certificates . 11 Section 2.10 Splits and Reverse Splits of Shares . 11 ARTICLE III CERTAIN OBLIGATIONS OF REGISTERED OWNERS OF SHARES 11 Section 3.1 Liability of Registered Owner for Taxes and Other Governmental Charges . 11 Section 3.2 Warranties on Deposit of Silver . 11 ARTICLE IV ADMINISTRATION OF THE TRUST 12 Section 4.1 Evaluation of Silver . 12 Section 4.2 Responsibility of the Trustee for Evaluations . 12 Section 4.3 Trust Evaluation . 12 Section 4.4 Cash Distributions . 13 Section 4.5 Other Distributions . 13 Section 4.6 Fixing of Record Date . 13 Section 4.7 Payment of Expenses; Silver Sales . 14 Section 4.8 Statements and Reports . 14 i Section 4.9 Further Provisions for Silver Sales . 15 Section 4.10 Counsel . 15 Section 4.11 Grantor Trust . 15 ARTICLE V THE TRUSTEE AND THE SPONSOR 16 Section 5.1 Maintenance of Office and Transfer Books by the Trustee . 16 Section 5.2 Prevention or Delay in Performance by the Sponsor or the Trustee . 16 Section 5.3 Obligations of the Sponsor and the Trustee . 16 Section 5.4 Resignation or Removal of the Trustee; Appointment of Successor Trustee . 17 Section 5.5 The Custodian . 19 Section 5.6 Indemnification . 20 Section 5.7 Charges of Trustee . 22 Section 5.8 Charges of Sponsor . 22 Section 5.9 Retention of Trust Documents . 22 Section 5.10 Federal Securities Law Filings . 23 Section 5.11 Prospectus Delivery . 23 Section 5.12 Discretionary Actions by Trustee; Consultation . 23 ARTICLE VI AMENDMENT AND TERMINATION 24 Section 6.1 Amendment . 24 Section 6.2 Termination . 24 ARTICLE VII MISCELLANEOUS 26 Section 7.1 Counterparts . 26 Section 7.2 Third-Party Beneficiaries . 26 Section 7.3 Severability . 26 Section 7.4 Registered Owners, Beneficial Owners and Depositors as Parties; Binding Effect . 26 Section 7.5 Notices . 26 Section 7.6 Agent for Service; Submission to Jurisdiction . 27 Section 7.7 Governing Law . 28 EXHIBIT A FORM OF CERTIFICATE EVIDENCING SHARES A-1 ii SECOND AMENDED AND RESTATED DEPOSITARY TRUST AGREEMENT THIS SECOND AMENDED AND RESTATED DEPOSITARY TRUST AGREEMENT dated as of December 22, 2016, between iSHARES ® DELAWARE TRUST SPONSOR LLC, a Delaware limited liability company, as sponsor, THE BANK OF NEW YORK MELLON, a New York banking corporation formerly known as The Bank of New York, as trustee, all Registered Owners and Beneficial Owners from time to time of iShares Silver Trust Shares issued hereunder and all Depositors W I T N E S S E T H : WHEREAS “iShares® Silver Trust,” a trust governed by the laws of the State of New York, was created pursuant to the Depositary Trust Agreement dated as of April 21, 2006 executed by Barclays Global Investors International Inc. (subsequently known as Blackrock Asset Management International Inc. and in such capacity, the “Initial Sponsor”), and the Trustee (the “Original Depositary Trust Agreement”); and WHEREAS the Original Depositary Trust Agreement was amended (i) by a First Amendment to Depositary Trust Agreement dated November 30, 2009, to modify the provisions thereof regarding the Sponsor’s agent for service of process, and (ii) by a Second Amendment to Depositary Trust Agreement dated October 31, 2012 (the “Second Amendment to the Depositary Trust Agreement”) to substitute iShares ® Delaware Trust Sponsor LLC (the “Successor Sponsor”) in lieu of Blackrock Asset Management International Inc. as sponsor of the Trust; and WHEREAS the Original Depositary Trust Agreement was amended and restated as of February28, 2013 (such amendment and restatement, the “First Amended and Restated Depositary Trust Agreement” and, together with the Original Depositary Trust Agreement, the “Previous Depositary Trust Agreements”); and WHEREAS the parties hereto wish to amend and restate the First Amended and Restated Depositary Trust Agreement as provided herein; NOW, THEREFORE, in consideration of the premises and of the mutual agreements herein contained, the Sponsor and the Trustee hereby agree as follows: ARTICLE I DEFINITIONS AND RULES OF CONSTRUCTION Section 1.1 D efinitions . Except as otherwise specified in this Second Amended and Restated Depositary Trust Agreement or as the context may otherwise require, the following terms have the respective meanings set forth below for all purposes of this Second Amended and Restated Depositary Trust Agreement. "Agreement" means this Second Amended and Restated Depositary Trust Agreement, as amended or supplemented in accordance with its terms. "Authorized Participant" means a Person that, at the time of submitting a Purchase Order or a Redemption Order (i) is a registered broker-dealer, (ii) is a DTC Participant or an Indirect Participant and (iii) has in effect a valid Authorized Participant Agreement. "Authorized Participant Agreement" means an agreement among the Trustee, the Sponsor and an Authorized Participant that authorizes the Authorized Participant to submit Purchase Orders and Redemption Orders under this Agreement. "Basket" means 50,000 Shares, except that the Trustee, in consultation with the Sponsor, may from time to time increase or decrease the number of Shares comprising a Basket. "Basket Silver Amount" is the amount of Silver that must be deposited for issuance of one Basket or that is deliverable upon Surrender of one Basket. The Basket Silver Amount will be determined as provided in Section 2.3(b). "Benchmark Price" means, as of any day, (i) such day's London's Fix; or (ii) other publicly available price as the Sponsor, in consultation with the Trustee, may determine fairly represents the commercial value of Silver held by the Trust. "Beneficial Owner" means any Person owning a beneficial interest in any Shares. "Business Day" means any day other than (i) a Saturday or Sunday or (ii) a day on which the Exchange is not open for regular trading. "Certificate" means a certificate that is executed and delivered by the Trustee evidencing Shares. "CFTC" means the Commodity Futures Trading Commission or any successor governmental agency in the United States. "Commission" means the Securities and Exchange Commission of the United States or any successor governmental agency in the United States. “Corporate Trust Office” means the office of the Trustee at which its exchange traded fund administration business is administered which, at the date of this Agreement, is located at 2 Hanson Place, 9th Floor, Brooklyn, New York 11217. “Current Custodian” means, as of the date of this Agreement, JPMorgan Chase Bank, N.A., London Branch, as custodian under the Custodian Agreement. “Custodian” means the Current Custodian and any substitute or additional custodian of the Trust’s assets appointed by the Trustee at the direction of the Sponsor as provided in Section5.5 and, where the context permits, any sub-custodians employed by the Current Custodian or any such substitute or additional custodian. - 2 - “Custodian Agreement” means the custodian agreement entered into between the Trustee and the Current Custodian and any custodian or custody agreement entered into pursuant to Section5.5(a) with a substitute or additional Custodian. "Deliver" means (a) when used with respect to Silver, (i) physically delivering that Silver to, or making that Silver available for collection by, the Person entitled to the delivery at the specified location, (ii) obtaining evidence that ownership of that Silver has been transferred to, and the Silver is being duly held by a custodian for the account of, the Person entitled to that delivery or (iii) obtaining an acknowledgement from a custodian of a credit of Silver on an Unallocated Basis to the account of the Person entitled to that delivery and (b) when used with respect to Shares, either (i) one or more book-entry transfers of those Shares to an account or accounts at DTC designated by the Person entitled to such delivery for further credit as specified by that Person or (ii) in the circumstances specified in Section 2.2(e), execution and delivery at the Corporate Trust Office of the Trustee of one or more Certificates evidencing those Shares. "Depositor" means any Authorized Participant that deposits Silver into the Trust, either for its own account or on behalf of another Person that is the owner or beneficial owner of that Silver. "DTC" means The Depository Trust Company, its nominees and their respective successors. "DTC Participant" means a Person that, pursuant to DTC's governing documents, is entitled to deposit securities with DTC in its capacity as a "participant". "Exchange" means the exchange or other securities market on which the Shares are principally traded, as specified from time to time by the Sponsor. "First Amended and Restated Depositary Trust Agreement" shall have the meaning set forth in the third recital hereto. "Exchange Act" has the meaning ascribed to such term in Section 4.8(b) hereof. "Indirect Participant" means a Person that, by clearing securities through, or maintaining a custodial relationship with, a DTC Participant, has access to the DTC clearing system. “Initial Sponsor” has the meaning specified in the first recital hereto. "Internal Control Over Financial Reporting" has the meaning ascribed to such term in Rules 13a-15(f) and 15d-15(f) adopted by the Commission under the Exchange Act. "LBMA" means the London Bullion Market Association. "London Fix" means the price of an Ounce of Silver as set by three market members of the LBMA at approximately 12:00 noon, London time, on each working day. "Net Asset Value" means the net value of the Trust determined under Section 4.3. "Net Asset Value per Share" means the value of a Share determined under Section 4.3. - 3 - "Order Cutoff Time" means, with respect to any Business Day, (i) 3:59:59 p.m. (New York time) on such Business Day or (ii) another time agreed to by the Sponsor and the Trustee and of which Registered Owners and all existing Authorized Participants have been notified by the Trustee. "Order Date" means, with respect to a Purchase Order, the date specified in Section 2.3(a) and, with respect to a Redemption Order, the date specified in Section 2.6(a). “Original Depositary Trust Agreement” has the meaning ascribed to the term in the first recital hereto. "Ounce" means a troy ounce, equal to 1.0971428 ounces avoirdupois, with a minimum fineness of 999.0 parts per thousand silver. "Person" means any natural person or any limited liability company, corporation, partnership, joint venture, association, joint stock company, trust, unincorporated organization or government or any agency or political subdivision thereof. "Previous Depositary Trust Agreements" shall have the meaning set forth in the third recital hereto. "Purchase Order" is defined in Section 2.3. "Qualified Bank" means a bank, trust company, corporation or national banking association organized and doing business under the laws of the United States or any State of the United States that is authorized under those laws to exercise corporate trust powers and that (i) is a DTC Participant or a participant in such other securities depository as is then acting with respect to the Shares; (ii) unless counsel to the Sponsor, the appointment of which is acceptable to the Trustee, determines that the following requirement is not necessary for the exception under Section 408(m) of the Internal Revenue Code of 1986, as amended (the "Code"), to apply, is a banking institution as defined in Section 408(n) of the Code and (iii) had, as of the date of its most recent annual financial statements, an aggregate capital, surplus and undivided profits of at least $150,000,000. "Redemption Order" is defined in Section 2.6. "Registered Owner"means the Person in whose name Shares are registered on the books of the Trustee maintained for that purpose. "Registrar" means any bank or trust company that is appointed to register Shares and transfers of Shares as herein provided. "Second Amendment to the Depositary Trust Agreement" has the meaning specified in the second recital hereto. "Shares" means iShares Silver Trust shares issued under the Previous Depositary Trust Agreements or under this Agreement, each representing a fractional undivided ownership interest in the net assets of the Trust, which interest shall equal a fraction, the numerator of which is 1 and the denominator of which is the total number of Shares outstanding. - 4 - "Silver" means (a) silver that meets the requirements of "good delivery" under the rules of the LBMA and (b) credit to an account on an Unallocated Basis representing the right to receive silver that meets the requirements of part (a) of this definition. "Sponsor" means, from the date of the Original Depositary Trust Agreement to the effective date of the Second Amendment to the Depositary Trust Agreement, the Initial Sponsor; and from the effective date of the Second Amendment to the Depositary Trust Agreement, the Successor Sponsor, or its successor. “Successor Sponsor” has the meaning specified in the second recital hereto. "Surrender" means, when used with respect to Shares, (a) one or more book-entry transfers of Shares to the DTC account of the Trustee or (b) surrender to the Trustee at its Corporate Trust Office of one or more Certificates evidencing Shares. "Trust" means the iShares Silver Trust, the trust entity created by this Agreement. "Trustee" means The Bank of New York Mellon, a New York banking corporation, formerly known as The Bank of New York, in its capacity as trustee under the Previous Depositary Trust Agreements and under this Agreement, or any successor as trustee under this Agreement. "Trust Property" means the Silver that is deposited under the Previous Depositary Trust Agreements or under this Agreement and any cash or other property that is received by the Trustee in respect of Trust Property and that is being held under this Agreement. "Unallocated Basis" means that the Person in whose name Silver is so held is entitled to receive delivery of Silver standing to the credit of that Person's account, but that Person has no ownership interest in any particular Silver that the custodian maintaining that account owns or holds. Section 1.2 Rules of Construction. Unless the context otherwise requires: (i) a term has the meaning assigned to it; (ii)an accounting term not otherwise defined has the meaning assigned to it in accordance with generally accepted accounting principles as in effect in the United States; (iii)“or” is not exclusive; (iv)the words "herein", "hereof", "hereunder" and other words of similar import refer to this Agreement as a whole and not to any particular Article, Section or other subdivision; (v)"including" means including without limitation; and (vi)words in the singular include the plural and words in the plural include the singular. - 5 - ARTICLE II CREATION AND DECLARATION OF TRUST; FORM OF CERTIFICATES; DEPOSIT OF SILVER; DELIVERY, REGISTRATION OF TRANSFER AND SURRENDER OF SHARES Section 2.1 Creation and Declaration of Trust; Business of the Trust . (a)The Trustee acknowledges that it received an initial deposit of Silver under and in accordance with the Original Depositary Trust Agreement from Barclays Capital Inc. The Trustee declares that it holds and will hold all Trust Property as trustee for the benefit of the Registered Owners for the purposes of, and subject to and limited by the terms and conditions set forth in, this Agreement. The trust governed by this Agreement is known as the "iShares® Silver Trust". (b)The Trust shall not engage in any business or activities other than those authorized by this Agreement or incidental and necessary to carry out the duties and responsibilities set forth in this Agreement. Other than issuance of the Shares, the Trust shall not issue or sell any certificates or other obligations or, except as provided in this Agreement, otherwise incur, assume or guarantee any indebtedness for money borrowed. Section 2.2 Form of Certificates; Book-Entry System; Transferability of Shares . (a)The Certificates evidencing Shares issued subsequent to the date of this Agreement shall be substantially in the form set forth in Exhibit A annexed to this Agreement, with appropriate insertions, modifications and omissions, as hereinafter provided. No Shares shall be entitled to any benefits under this Agreement or be valid or obligatory for any purpose unless a Certificate evidencing those Shares has been executed by the Trustee by the manual or facsimile signature of a duly authorized signatory of the Trustee and, if a Registrar (other than the Trustee) for the Shares shall have been appointed, countersigned by the manual signature of a duly authorized officer of the Registrar. The Trustee shall maintain books on which the registered ownership of each Share and transfers, if any, of such registered ownership shall be recorded. Certificates evidencing Shares bearing the manual or facsimile signature of a duly authorized signatory of the Trustee and the manual signature of a duly authorized officer of the Registrar, if applicable, who was, at the time such Certificates were executed, a proper signatory of the Trustee or Registrar, if applicable, shall bind the Trustee, notwithstanding that such signatory has ceased to hold such office prior to the delivery of such Certificates. (b)The Certificates may be endorsed with or have incorporated in the text thereof such legends or recitals or modifications not inconsistent with the provisions of this Agreement as may be required by the Trustee or required to comply with any applicable law or regulations thereunder or with the rules and regulations of any securities exchange upon which Shares may be listed or to conform with any usage with respect thereto, or to indicate any special limitations or restrictions to which the Shares evidenced by a particular Certificate are subject. - 6 - (c)The Sponsor and the Trustee have applied to DTC for acceptance of the Shares in its book-entry settlement system. Shares deposited with DTC shall be evidenced by one or more global Certificates which shall be registered in the name of Cede & Co., as nominee for DTC, and shall bear the following legend: UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION ("DTC"), TO THE AGENT AUTHORIZED BY THE ISSUER FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN. (d)So long as the Shares are eligible for book-entry settlement with DTC and such settlement is available, unless otherwise required by law, notwithstanding the provisions of Sections 2.2(a) and (b), all Shares shall be evidenced by one or more global Certificates the Registered Owner of which is DTC or a nominee of DTC and (i) no Beneficial Owner of Shares will be entitled to receive a separate Certificate evidencing those Shares, (ii) the interest of a Beneficial Owner in Shares represented by a global Certificate will be shown only on, and transfer of that interest will be effected only through, records maintained by DTC or a DTC Participant or Indirect Participant through which the Beneficial Owner holds that interest and (iii) the rights of a Beneficial Owner with respect to Shares represented by a global Certificate will be exercised only to the extent allowed by, and in compliance with, the arrangements in effect between such Beneficial Owner and DTC or the DTC Participant or Indirect Participant through which that Beneficial Owner holds an interest in Shares. (e)If, at any time when Shares are evidenced by a global Certificate, DTC ceases to make its book-entry settlement system available for such Shares, the Trustee shall execute and deliver separate Certificates evidencing Shares to the DTC Participants entitled thereto, with such additions, deletions and modifications to this Agreement and to the form of Certificate evidencing Shares as the Sponsor and the Trustee may agree. (f)Title to a Certificate evidencing Shares (and to the Shares evidenced thereby), when properly endorsed or accompanied by proper instruments of transfer, shall be transferable by delivery with the same effect as in the case of a negotiable instrument under the laws of New York; provided, however, that the Trustee, notwithstanding any notice to the contrary, may treat the Registered Owner of Shares as the absolute owner thereof for the purpose of determining the Person entitled to any distribution or to any notice provided for in this Agreement and for all other purposes. - 7 - Section 2.3 Deposit of Silver . (a)After the initial deposit of Silver in the Trust, the issuance and Delivery of Shares will take place only in integral numbers of Baskets and in compliance with the provisions of this Agreement, as supplemented by any procedures attached to an applicable Authorized Participant Agreement, to the extent those procedures are consistent with this Agreement. Authorized Participants wishing to acquire from the Trustee one or more Baskets must place an order with the Trustee (a "Purchase Order") no later than 3:59:59 p.m. (New York time) on any Business Day. Purchase Orders received by the Trustee prior to the Order Cutoff Time on a Business Day on which the Benchmark Price is announced will have that Business Day as the Order Date. Purchase Orders received by the Trustee on or after the Order Cutoff Time on a Business Day or on a Business Day on which the Benchmark Price is not announced, will not be accepted. As consideration for each Basket acquired, Authorized Participants must deposit with the Custodian, at the location designated by the Custodian, the Basket Silver Amount determined by the Trustee on the Order Date of the corresponding Purchase Order. Silver must be Delivered to the Custodian in the form of Silver bars only, except that an amount of Silver not exceeding 1100 Ounces may be Delivered to the Custodian on an Unallocated Basis. (b)The Trustee shall determine the Basket Silver Amount for each Business Day. The "Basket Silver Amount" shall be an amount of Silver equal to the result obtained by subtracting the daily expense accrual from the previous day's total Ounces of Silver in the Trust and then dividing by the number of Baskets outstanding. Fractions of an Ounce of Silver included in the Basket Silver Amount smaller than .1 Ounce shall be disregarded. The Sponsor intends to publish, or may designate other Persons to publish, for each Business Day, the Basket Silver Amount. (c)If the Trust Property includes money or any property other than Silver, no deposits of Silver will be accepted until after a record date for distribution of that money or property, or proceeds of that property, has passed. (d)All deposited Silver shall be owned by the Trust and held for the Trust by the Custodian. The Trustee shall require the Custodian to agree that the Custodian will use reasonable efforts to minimize the amount of Silver held for the Trust on an Unallocated Basis at all times and the Custodian must allocate ownership of silver bars to the Trust such that no more than 1100 Ounces of Silver are held on an Unallocated Basis for the Trust at the end of each business day of the Custodian. Cash and any other assets of the Trust shall be held by the Trustee at such place and in such manner as the Trustee shall determine. Section 2.4 Delivery of Shares . Upon receipt by the Trustee of any deposit in accordance with Section 2.3, together with a Purchase Order and the other documents required as above specified, if any, and a confirmation from the Custodian that the Silver Deposit Amount has been Delivered to the Custodian for each Basket of Shares and the Custodian is holding that Silver for the account of the Trust, the Trustee, subject to the terms and conditions of this Agreement, shall Deliver to the Depositor the number of Baskets of Shares issuable in respect of such deposit as requested in the corresponding Purchase Order, but only upon payment to the Trustee of the fees and expenses of the Trustee as provided in Section 5.7 and of all taxes and governmental charges and fees payable in connection with such deposit, the transfer of the Silver and the issuance and Delivery of the Shares. - 8 - Section 2.5 Registration and Registration of Transfer of Shares; Combination and Split-up of Certificates . (a)The Trustee shall keep or cause to be kept a register of Registered Owners of Shares and shall provide for the registration of Shares and the registration of transfers of Shares. (b)The Trustee, subject to the terms and conditions of this Agreement, shall register transfers of ownership of Shares on its transfer books from time to time, upon any Surrender of a Certificate evidencing such Shares, by the Registered Owner in person or by a duly authorized attorney, properly endorsed or accompanied by proper instruments of transfer, and duly stamped as may be required by the laws of the State of New York and of the United States of America. Thereupon the Trustee shall execute a new Certificate or Certificates evidencing such Shares, and deliver the same to or upon the order of the Person entitled thereto. (c)The Trustee, subject to the terms and conditions of this Agreement, shall, upon Surrender of a Certificate or Certificates evidencing Shares for the purposes of effecting a split-up or combination of that Certificate or Certificates, execute and deliver one or more new Certificates evidencing those Shares. (d)The Trustee may, with the written approval of the Sponsor (which approval shall not be unreasonably withheld), appoint one or more co-transfer agents for the purpose of effecting registration of transfers of Shares and combinations and split-ups of Certificates at designated transfer offices on behalf of the Trustee. In carrying out its functions, a co-transfer agent may require evidence of authority and compliance with applicable laws and other requirements by Registered Owners or Persons entitled to Shares and will be entitled to protection and indemnity to the same extent as the Trustee. Section 2.6 Surrender of Shares and Withdrawal of Trust Property . (a)Upon Surrender of any integral number of Baskets for the purpose of withdrawal of the amount of Trust Property represented thereby, and upon payment of the fee of the Trustee in connection with the Surrender of Shares as provided in Section 5.7 and payment of all taxes and charges payable in connection with such Surrender and withdrawal of Trust Property, and subject to the terms and conditions of this Agreement, an Authorized Participant acting on authority of the Beneficial Owner of those Shares will be entitled to Delivery, in accordance with the provisions of this Agreement, as supplemented by any procedures attached to an applicable Authorized Participant Agreement, to the extent those procedures are consistent with this Agreement, of the amount of Trust Property at the time represented by such Baskets, including the Basket Silver Amounts corresponding to such Baskets on the applicable Order Date (determined as provided below). Authorized Participants wishing to redeem one or more Baskets must place an order with the Trustee (a "Redemption Order") no later than 3:59:59 p.m. (New York time) on any Business Day. Redemption Orders received by the Trustee prior to the Order Cutoff Time on a Business Day on which the Benchmark Price is announced will have that Business Day as the Order Date. Redemption Orders received by the Trustee on or after the Order Cutoff Time on any Business Day, or on a Business Day on which the Benchmark Price is not announced, will not be accepted. Unless otherwise agreed to by the Custodian, Silver will be Delivered by the Custodian, at the location designated by the Custodian (or by a sub-custodian designated by the Custodian), in the form of Silver bars only, except that an amount of Silver not exceeding 1100 Ounces may be Delivered by the Custodian on an Unallocated Basis. - 9 - (b)The Trustee may require that a Certificate evidencing Shares Surrendered for the purpose of withdrawal is properly endorsed in blank or accompanied by proper instruments of transfer in blank. Upon a Surrender of an integral number of Baskets of Shares and satisfaction of all the conditions for withdrawal of Trust Property, the Trustee shall instruct the Custodian to Deliver, at the location designated by the Custodian (or by a sub-custodian designated by the Custodian), to or to the order of the Surrendering Authorized Participant the amount of Silver represented by the Surrendered Baskets of Shares and the Trustee shall pay or deliver to or to the order of the Surrendering Authorized Participant the amount of any other Trust Property represented by the Surrendered Baskets of Shares. Any Delivery of Silver other than at the location designated by the Custodian (or by a sub-custodian designated by the Custodian) will be at the expense and risk of the Authorized Participant. The Trustee is not required to effect any physical movement of Silver from one custody location to another to meet any request by a Surrendering Authorized Participant as to where Silver will be Delivered. Section 2.7 Limitations on Delivery, Registration of Transfer and Surrender of Shares . (a)As a condition precedent to the Delivery, registration of transfer, split-up, combination or Surrender of any Shares or withdrawal of' any Trust Property, the Trustee or Registrar may require payment from the Depositor or the Authorized Participant Surrendering the Shares of a sum sufficient to reimburse it for any tax or other governmental charges and any stock transfer or registration fee with respect thereto (including any such tax or charge and fee with respect to any securities being withdrawn) and payment of any applicable fees as herein provided, may require the production of proof satisfactory to it as to the identity and genuineness of any signature and may also require compliance with any regulations the Trustee may establish consistent with the provisions of this Agreement, including, without limitation, this Section 2.7. (b)The Delivery of Shares against deposits of Silver and the registration of transfer of Shares may be suspended generally, or refused with respect to particular requested Deliveries, during any period when the transfer books of the Trustee are closed or if any such action is deemed necessary or advisable by the Trustee or the Sponsor for any reason at any time or from time to time. Except as otherwise provided elsewhere in this Agreement, the Surrender of Shares for purposes of withdrawing Trust Property may be suspended only (i) during any period in which regular trading on the Exchange is suspended or restricted or the Exchange is closed (other than scheduled holiday or weekend closings), or (ii) during an emergency as a result of which Delivery, disposal or evaluation of Silver is not reasonably practicable. Section 2.8 Lost Certificates, Etc . The Trustee shall execute and deliver a new Certificate of like tenor in exchange and substitution for a mutilated Certificate upon cancellation thereof, or in lieu of and in substitution for a destroyed, lost or stolen Certificate if the Registered Owner thereof has (a) filed with the Trustee (i) a request for such execution and delivery before the Trustee has notice that the Shares evidenced by the Certificate have been acquired by a protected purchaser and (ii) a sufficient indemnity bond, and (b) satisfied any other reasonable requirements imposed by the Trustee. - 10 - Section 2.9
